Name: Commission Regulation (EC) NoÃ 893/2005 of 14 June 2005 amending Regulation (EC) NoÃ 1520/2000 as regards certain amounts set out in Article 14 thereof
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  foodstuff;  EU finance;  international trade
 Date Published: nan

 15.6.2005 EN Official Journal of the European Union L 152/13 COMMISSION REGULATION (EC) No 893/2005 of 14 June 2005 amending Regulation (EC) No 1520/2000 as regards certain amounts set out in Article 14 thereof THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular the first subparagraph of Article 8(3), Whereas: (1) The experience gained since the accession of the new Member States on 1 May 2004 shows that a greater proportion of export refund payments are being granted from the reserve referred to in the first subparagraph of Article 14(1) of Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds (2). (2) In order to ensure that sufficient resources are available, the reserve for each budget year referred to in Article 14(1) of Regulation (EC) No 1520/2000 should be increased. Furthermore, the threshold set out in Article 14(3) of that Regulation at which the Commission may suspend the application of the reserve should be raised. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I to the Treaty, HAS ADOPTED THIS REGULATION: Article 1 Article 14 of Regulation (EC) No 1520/2000 is amended as follows: (a) In the first subparagraph of paragraph 1 EUR 35 million is replaced by EUR 40 million. (b) In the second subparagraph of paragraph 3 EUR 25 million is replaced by EUR 30 million. Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5). (2) OJ L 177, 15.7.2000, p. 1. Regulation as last amended by Regulation (EC) No 886/2004 (OJ L 168, 1.5.2004, p. 14).